IN THE SUPREME COURT OF THE STATE OF NEVADA


TEODOMIRO ESQUIVEL,                                   No. 83400
                  Appellant,
              vs.
THE STATE OF NEVADA,
                                                           FILED
                        Respondent.                         FEB i 2022
                                                                    eRowN
                                                                  PREME COU

                                                             DEPU CLERK

                     ORDER DISMISSING APPEAL
            This is a direct appeal from a judgment of conviction. Sixth
Judicial District Court, Humboldt County; Michael Montero, Judge.
            Appellant's counsel has filed a notice of voluntary withdrawal
of this appeal. Counsel advises this court that he "personally talked to
[appellant] and explained to him in detail the reasons for [dismissing this
appeal] and why it has to be done and [appellant] concurs in [counsel's]
judgment and requests that this appeal be dismissed." Cause appearing, we
     ORDER this appeal DISMISSED.'




                       Silver


                         , J.                    Pi&lett              , J.
Cadish                                   Pickering         1111




     'Because no remittitur will issue in this matter, see NRAP 42(b), the
one-year period for filing a post-conviction habeas corpus petition under
NRS 34.726(1) shall commence to run from the date of this order.


                                                                   06 lot
cc:   Hon. Michael Montero, District Judge
      Evenson Law Office
      Attorney General/Carson City
      Humboldt County District Attorney
      Humboldt County Clerk




                                   2